
	

114 HRES 432 IH: Expressing support for designating February 2016 as “National Spine Ability Month”.
U.S. House of Representatives
2015-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 432
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2015
			Mr. Murphy of Florida (for himself and Mr. Rooney of Florida) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for designating February 2016 as National Spine Ability Month.
	
	
 Whereas spinal impairment is the primary cause of disability in the United States, affecting 14,000,000 people in the Nation;
 Whereas the United States spends $253,000,000,000 on costs associated with spine-related impairment;
 Whereas the cost of spine-related impairment and associated musculoskeletal disorders over the past 20 years has escalated by nearly 4 times the rate of increase as the Gross Domestic Product (GDP);
 Whereas 66 percent of the total costs associated with spine related impairment in the United States is attributed to productivity loss and absenteeism, accounting for annual employer losses of $28,000,000,000;
 Whereas back pain was the cause of 671,000,000 bed days and 385,000,000 lost work days in 2008; Whereas spine impairment is currently the leading cause of disability in veterans of the United States Armed Forces;
 Whereas millions of children suffer from spinal deformities and conditions reducing quality of life and longevity;
 Whereas 94 percent of children with spine-related impairment report some level of associated disability;
 Whereas the North American Spine Foundation is a non-profit multistakeholder organization that is cohesively and collaboratively addressing the leading cause of disability in the United States, spinal impairment;
 Whereas the North American Spine Foundation has established the Spine 10 x 25 Initiative with the stated goal of achieving a 10-percent reduction in spine-related disability in the United States by the year 2025; and
 Whereas February 2016 would be an appropriate month to designate as National Spine Ability Month to raise awareness for spinal impairment and support the goals of the Spine 10 x 25 Initiative: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Spine Ability Month;
 (2)supports the goals and ideals of National Spine Ability Month; (3)continues to support research to find better prevention, treatments, and support services for spinal impairment; and
 (4)commends organizations like the North American Spine Foundation for its Spine 10 x 25 Initiative to reduce spine-related disability by 10 percent in the United States by 2025.
			
